Citation Nr: 1233542	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-31 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a back injury and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for numbness of the extremities and, if so, whether service connection for a bilateral leg disorder is warranted.

3.  Entitlement to service connection for muscle spasms.

4.  Entitlement to service connection for a hip disorder.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for loss of vision.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to a 10 percent evaluation based on multiple, non-compensable evaluations for service-connected conditions.

8.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from July 26, 1973 to November 25, 1973, from January 3, 1991 to July 6, 1991, from May 4, 2000 to September 20, 2000, and from January 21, 2003 to December 17, 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Chicago, Illinois, and San Juan, the Commonwealth of Puerto Rico, respectively.

In February 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.  In April 2010, the Veteran, through his representative, notified VA that he wished to cancel any pending local or Board hearings.  Therefore, the Board finds that the Veteran has withdrawn any pending hearing requests.

With respect to the Veteran's applications to reopen his claims of entitlement to service connection for residuals of a back injury and numbness of the extremities, and his claims for service connection for muscle spasms and a hip disorder, the Board observes that an April 2006 rating decision originally denied such claims.  Thereafter, additional service treatment and personnel records dated from the Veteran's period of service from January 2003 to December 2004 were received.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  As such newly received service records reflect that the Veteran fell in June 2003 and had subsequent complaints of back pain and spasms, the Board finds that they are relevant to the Veteran's claims.  Therefore, the Veteran's applications to reopen his claims of entitlement to service connection for residuals of a back injury and numbness of the extremities, and his claims for service connection for muscle spasms and a hip disorder will be reviewed as if the April 2006 rating decision had not been issued. 

The Board notes that the Veteran perfected an appeal as to the denial of  service connection for insomnia, and his request to reopen a claim for service connection for memory loss.  However, prior to certification of the appeal to the Board, the RO granted service connection for major depressive disorder, recurrent, moderate to severe, also claimed as nervous condition with lack of sleep, insomnia, and memory loss, in a July 2011 rating decision, and assigned a disability rating of 50 percent, effective December 18, 2004.  As such is a complete grant of the benefits sought on appeal, those issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issues of (1) entitlement to service connection for residuals of a back injury, (2) entitlement to service connection for a bilateral leg disorder, (3) entitlement to service connection for muscle spasms, and (4) entitlement to service connection for a hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  On April 19, 2010, prior to the promulgation of a decision in the appeal by the Board, the Veteran withdrew his claims of entitlement to a 10 percent evaluation based on multiple, non-compensable evaluations for service-connected conditions, and entitlement to an initial compensable rating for bilateral hearing loss.

2.  On August 19, 2011, prior to the promulgation of a decision in the appeal by the Board, the Veteran withdrew his claim of entitlement to service connection for PTSD.
	
3.  In an unappealed decision issued in May 1997, the RO denied the Veteran's claim of entitlement to service connection for back pain and numbness of the extremities.

4.  Evidence added to the record since the final May 1997 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for residuals of a back injury and numbness of the extremities.

5.  The July 1995 rating decision that denied service connection for loss of vision is final.

6.  The evidence received since the July 1995 rating decision is cumulative and redundant of the evidence at the time of the prior final denial and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for loss of vision.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the claim for entitlement to a 10 percent evaluation based on multiple, non-compensable evaluations for service-connected conditions.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria are met for withdrawal of the claim for entitlement to an initial compensable rating for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria are met for withdrawal of the claim for entitlement to service connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2011).

4.  The May 1997 rating decision that denied the Veteran's claim of entitlement to service connection for back pain is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [(2011)].

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

6.  The May 1997 rating decision that denied the Veteran's claim of entitlement to service connection for numbness of the extremities is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [(2011)].

7.  New and material evidence has been received to reopen the claim of entitlement to service connection for numbness of the extremities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

8.  The July 1995 rating decision that denied the Veteran's claim of entitlement to service connection for loss of vision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) [(2011)].

9.  Evidence received since the final July 1995 rating decision is not new and material, and thus the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated that he wished to withdraw his appeal with respect to the issues of entitlement to a 10 percent evaluation based on multiple, non-compensable evaluations for service-connected conditions and entitlement to an initial compensable rating for bilateral hearing loss, and entitlement to service connection for PTSD in statements received by VA on April 19, 2010, and August 19, 2011, respectively.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues and they are dismissed.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for residuals of a back injury and numbness of the extremities are completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to those claims.  However, consideration of the merits of those issues is deferred pending additional development consistent with the VCAA.

With respect to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for loss of vision, letters dated in January 2005, February 2005, and March 2007, sent prior to the October 2007 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Specifically, such letters informed him that his claim had been previously denied in a July 1995 rating decision on the basis that the evidence failed to show that his vision loss was related to his military service.  Furthermore, the Veteran was notified of the definition of new and material evidence as well as the information and evidence necessary to substantiate his underlying service connection claim.  Therefore, the Board finds that such letters complied with the Court's holding in Kent, supra.  Additionally, March 2006 and March 2007 letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, service personnel records, and post-service VA treatment records.  The Veteran has testified that his entire medical treatment has been from the military and VA.  See February 2008 DRO hearing transcript, p. 6.  Additionally, VA has 

obtained the Veteran's Social Security Administration (SSA) records.  Therefore, there is no further duty to assist in this regard.

The Board notes that the Veteran has not been provided with a VA examination in the instant case; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

III.  Analysis

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his applications to reopen his claims of entitlement to service connection for residuals of a back injury, bilateral leg numbness, and loss of vision in December 2004, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Whether to Reopen a Claim of Entitlement to Service Connection for Residuals of a Back Injury

In his December 2004 claim, the Veteran contends that he incurred a back condition, and began receiving treatment for it, in June 2003.

At his February 2008 DRO hearing, the Veteran asserted that he started having back problems immediately after he fell in Iraq around June 2003.  See DRO transcript, p. 3.  The Veteran reported that he was walking in a building which had been taken down by mortars, on stairs which were built of two-by-four rough wood because the original stairs had been demolished.  Id., p. 4.  He further explained that the wood was placed above the bricks of which the building had been made.  Id., p. 5.  He stated that while he was descending the stairs at night while carrying equipment-including his machine gun, a box of bullets, and a cool box-a part of the stairs "slipped off and I fell with everything and all the equipment fell on me."  Id., pp. 4-5.  The Veteran reported that after he fell, medics provided treatment in Iraq and then sent him via helicopter to Germany for additional treatment, and then to the United States for a "Medical Hold."  Id., p. 3.  The Veteran reported that his current back disorders attributable to his in-service fall include vertebral curvature, severe spasms of the lower back, and strong pain on the right side of the back.  Id., pp. 6-7.

The Veteran's claim for service connection for back pain due to undiagnosed illness was originally denied in a July 1995 rating decision in which the RO found that the evidence does not show that this condition either arose during service in the Persian Gulf theater, or manifested to a compensable degree of 10 percent within two years after the last date of service in the Persian Gulf theater.  At such time, the Veteran was advised of the decision and his appellate rights.  He did not appeal the decision.   Therefore, it is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a back disorder was received prior to the expiration of the appeal period stemming from the July 1995 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran's claim for service connection for back pain due to undiagnosed illness was again denied in a May 1997 rating decision in which the RO found that the Veteran's service treatment records are negative for complaints or findings of back pain, and that his back pain was determined to result from a known clinical diagnosis of degenerative joint disease of the lumbar spine which did not occur in service, and was neither caused nor aggravated by service.  At the time of the May 1997 rating decision, the RO considered the Veteran's service treatment records dated January 3, 1991 to July 6, 1991, a February 1995 VA examination report, a May 1994 VA treatment record, and the Veteran's statements.

In May 1997, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a back disorder was received until December 2004, when VA received his application to reopen such claim.  Therefore, the May 1997 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b); however, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a back disorder was received prior to the expiration of the appeal period stemming from the May 1997 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

Since the July 1995 and May 1997 rating decisions, additional service treatment and personnel records have been received.  Specifically, the service treatment records that VA obtained and considered in its April 2006 rating decision date from April 24, 1982 through December 14, 1991.  (The RO had reviewed records from January 3, 1991 to July 6, 1991 in the July 1995 and May 1997 rating decisions.)  Additional service treatment records listed in a VA Form 21-4582 and appearing in the claims file prior to the October 2007 rating decision have also been considered.  The previously unreviewed April 1982 through December 1991 records, as well as the previously unreviewed records in the VA Form 21-4582, are not relevant under the standards of 38 C.F.R. § 3.156(c) because they do not include any information regarding a back injury or disability generally, or the incurrence or effects of the Veteran's reported June 2003 back injury from a fall in Iraq.  Because those records are not relevant, they do not warrant review of the claim for service connection on a de novo basis under 38 C.F.R. § 3.156(c).  

Similarly, the service treatment records that VA obtained and considered in its October 2007 rating decision, which dated from August 2003 to January 2004, while relevant, do not warrant review of the claim for service connection on a de novo basis under 38 C.F.R. § 3.156(c) because they did not exist at the time of the July 1995 and May 1997 rating decisions when VA first denied the claim.  Consequently, a de novo review under 38 C.F.R. § 3.156(c) is not warranted.

Additionally, since the May 1997 rating decision, evidence including VA treatment records, the Veteran's SSA records, and his own statements-including his February 2008 testimony at a DRO hearing-has been received.  These records include the Veteran's complaints of back pain resulting from a June 2003 fall, and VA clinicians' diagnoses of multiple back disorders.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran's back disorder may be related to a reported fall in June 2003 in service.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for residuals of a back injury.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for residuals of a back injury is reopened.

B.  Whether to Reopen a Claim of Entitlement to Service Connection for a Bilateral Leg Disorder

In his December 2004 claim, the Veteran contends that he incurred a bilateral leg condition in June 2003, and that he began receiving treatment for it in October 2003.  Similarly, in his November 2007 notice of disagreement, the Veteran stated that he has neuropathy of the legs which is related to the June 2003 accident.

At his February 2008 DRO hearing, the Veteran asserted that his bilateral leg condition is peripheral neuropathy which began when he fell on his back in June 2003 in Iraq.  See DRO transcript, p. 7.

The Veteran's claim for service connection for numbness of the extremities due to undiagnosed illness was originally denied in a July 1995 rating decision in which the RO found that the first evidence of any complaints of or treatment for numbness in the extremities is contained in the February 1995 VA examination, and the evidence does not show that the condition either arose during service in the Persian Gulf theater, or manifested to a compensable degree of 10 percent within two years after the last date of his service in the Persian Gulf theater.  At such time, the Veteran was advised of the decision and his appellate rights.  He did not appeal the decision.   Therefore, it is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b); however, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a back disorder was received prior to the expiration of the appeal period stemming from the July 1995 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.   

The Veteran's claim for service connection for numbness of the extremities due to undiagnosed illness was again denied in a May 1997 rating decision in which the RO found that the Veteran's service treatment records are negative for complaints or findings of the claimed condition; the Veteran reported numbness of the thighs over the anterior aspect, but not over the lateral or posterior aspects, and there were no objective findings of any pathology of the extremities; venous insufficiency of the legs may account for their numbness; and no objective medical evidence of a chronic undiagnosed illness involving numbness of the extremities subject to service connection was shown.  At the time of the May 1997 rating decision, the RO considered the Veteran's service treatment records dated January 3, 1991 to July 6, 1991, a February 1995 VA examination report, a May 1994 VA treatment record, and the Veteran's statements.

In May 1997, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a bilateral leg disorder was received until December 2004, when VA received his application to reopen such claim.  Therefore, the May 1997 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), however, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a bilateral leg disorder was received prior to the expiration of the appeal period stemming from the May 1997 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.   

Since the July 1995 and May 1997 rating decisions, additional service treatment and personnel records have been received.  Specifically, the service treatment records that VA obtained and considered in its April 2006 rating decision date from April 24, 1982 through December 14, 1991.  (The RO had reviewed records from January 3, 1991 to July 6, 1991 in the July 1995 and May 1997 rating decisions.)  Additional service treatment records listed in a VA Form 21-4582 and appearing in the claims file prior to the October 2007 rating decision have also been considered.  The previously unreviewed April 1982 through December 1991 records, as well as the previously unreviewed records in the VA Form 21-4582, are not relevant under the standards of 38 C.F.R. § 3.156(c) because they do not include any information regarding the underlying back injury or a bilateral leg disability generally, or the incurrence or effects of the Veteran's reported June 2003 back injury and resulting bilateral leg disorder from a fall in Iraq.  Because those records are not relevant, they do not warrant review of the claim for service connection on a de novo basis under 38 C.F.R. § 3.156(c).  

Similarly, the service treatment records that VA obtained and considered in its October 2007 rating decision, which dated from August 2003 to January 2004, while relevant, do not warrant review of the claim for service connection on a de novo basis under 38 C.F.R. § 3.156(c) because they did not exist at the time of the July 1995 and May 1997 rating decisions when VA first denied the claim.  Consequently, a de novo review under 38 C.F.R. § 3.156(c) is not warranted.  

Additionally, since the May 1997 rating decision, evidence including VA treatment records, the Veteran's SSA records, and his own statements-including his February 2008 testimony at a DRO hearing-has been received.  These records include the Veteran's complaints of bilateral leg peripheral neuropathy resulting from a June 2003 fall, and VA clinicians' diagnoses of left leg radiculopathy and finding of electrodiagnostic evidence of mixed sensori-motor peripheral neuropathy.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran's bilateral leg disorder may be related to a reported fall in June 2003 in service.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a bilateral leg disorder.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a bilateral leg disorder is reopened.

C.  Whether to Reopen a Claim of Entitlement to Service Connection for Loss of Vision

In his December 2004 claim, the Veteran asserted that he began receiving treatment for a visual impairment in 2003.  In his November 2007 notice of disagreement, the Veteran stated that his loss of vision started during his service in Kosovo.

At his February 2008 DRO hearing, the Veteran asserted that he began having vision problems ever since he came back from Iraq; he specified that although he was wearing reading glasses when he went to Iraq, he required lenses for both near and far vision later on.  See DRO transcript, p. 12.  The Veteran also stated that he now needs a new prescription for glasses.  Id., p. 12.  The Veteran stated that VA already has all of his evidence related to his loss of vision, and that he has no new evidence to submit.  Id., pp. 11-12.

The Veteran's claim for service connection for loss of vision was originally denied in a July 1995 rating decision in which the RO found that loss of vision neither occurred in nor was caused by service; the Veteran is shown to have exotopia and require bifocals with corrected visual acuity of 20/20 bilaterally, but exotopia is a congenital abnormality for which service connection cannot be granted, and no aggravation of exotopia in service is shown; and his February 1995 VA examination is the first instance of a diagnosis of a right strabismus, which is not shown in his service treatment records, and is shown to have manifested many years after the Veteran's active duty.  At the time of the July 1995 rating decision, the RO considered the Veteran's service treatment records dated January 3, 1991 to July 6, 1991, a February 1995 VA examination report, and the Veteran's statements.

In July 1995, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for loss of vision was received until December 2004, when VA received his application to reopen such claim.  Therefore, the July 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b); however, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for loss of vision was received prior to the expiration of the appeal period stemming from the July 1995 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.   

To the extent that the Veteran has provided new lay evidence of decreased visual acuity, which has been variously diagnosed as loss of vision, exotopia, and a right strabismus, the Board observes that refractive error of the eye is not a disease or injury within the meaning of applicable legislation.  Accordingly, such a disorder cannot be service-connected, absent evidence of aggravation by a superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Refractory errors of the eye include such eye disorders as loss of vision, exotopia, and a right strabismus.  Because the Veteran has not provided any new evidence or allegation of a superimposed disease or injury during service which results in additional disability, the Veteran's decreased visual acuity in this case does not constitute new and material evidence.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  

The Board further finds that the evidence currently of record, when considered with the evidence of record at the time of the RO's July 1995 denial of the Veteran's claim, would not trigger the Secretary's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. 110 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed above, the Veteran has not provided any new evidence or allegation of a superimposed disease or injury during service which results in additional disability and, therefore, no medical inquiry is necessary.


With respect to 38 C.F.R. § 3.156(c)(1), the Board finds that, since the July 1995 rating decision, no additional relevant service department records have been received.  Specifically, the service treatment records that VA obtained and considered in its April 2006 rating decision date from April 24, 1982 through December 14, 1991.  (The RO had reviewed records from January 3, 1991 to July 6, 1991 in the July 1995 and May 1997 rating decisions.)  Additional service treatment records listed in a VA Form 21-4582 and appearing in the claims file prior to the October 2007 rating decision have also been considered.  The previously unreviewed April 1982 through December 1991 records, as well as the previously unreviewed records in the VA Form 21-4582, are not relevant under the standards of 38 C.F.R. § 3.156(c) because they do not include any evidence or allegation of a superimposed disease or injury during service which results in additional disability.  Because those records are not relevant, they do not warrant review of the claim for service connection on a de novo basis under 38 C.F.R. § 3.156(c).  

Similarly, the service treatment records that VA obtained and considered in its October 2007 rating decision, which dated from August 2003 to January 2004 do not warrant review of the claim for service connection on a de novo basis under 38 C.F.R. § 3.156(c) because they did not exist at the time of the July 1995 rating decision when VA first denied the claim; furthermore, they are also not relevant because they do not include any evidence or allegation of a superimposed disease or injury during service which results in additional disability.  Consequently, a de novo review under 38 C.F.R. § 3.156(c) is not warranted.

Therefore, the evidence, by itself or when considered in conjunction with the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim.  Moreover, the evidence does not raise a reasonable possibility of substantiating the claim.  Therefore, the Board must find that new and material evidence has not been received to reopen the claim of entitlement to service connection for loss of vision.



ORDER

The issue of entitlement to service connection for PTSD is dismissed.

The issue of entitlement to a 10 percent evaluation based on multiple, non-compensable evaluations for service-connected conditions is dismissed.

The issue of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for residuals of a back injury is granted.

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for a bilateral leg disorder is granted.

New and material evidence not having been received, the appeal to reopen a claim of entitlement to service connection for loss of vision is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for a back disorder, a bilateral leg disorder, muscle spasms, and a hip disorder, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Veteran has asserted that these disorders all resulted from his reported June 2003 fall in Iraq down makeshift stairs comprised of two-by-four rough wood covering bricks in a building which had been exposed to mortar fire.  He noted that he fell while he was carrying equipment, which then fell on top of him.  See DRO transcript, pp. 3-8.

The Veteran has further specified that his back disorders include vertebral curvature, severe spasms of the lower back, and strong pain on the right side of the back.  Id., pp. 6-7.  He stated that his bilateral leg disorder is characterized as peripheral neuropathy.  Id., p. 7.  He explained that his muscle spasms are in his back.  Id., p. 7.  The Veteran also reported that while he does not know the name of the diagnosis for his hip disorder, a doctor told him that both of his hips are out of place.  Id., pp. 5-6.

Service treatment records substantiate the Veteran's reports of a fall in Iraq in June 2003.  Three separate service treatment records dated August 2003 include clinicians' assessments that the Veteran has had low back pain after a fall.  One such record notes that the Veteran has had chronic back pain after a fall in June 2003.  Another assessment shows that the Veteran failed conservative treatment and was being referred to an orthopedic surgeon or a neurosurgeon.  An April 2004 Physical Profile includes a diagnosis of chronic low back pain due to degenerative disc disease (DDD) and osteoarthritis (OA) of the lumbar spine.

Service personnel records also substantiate the Veteran's reports of his June 2003 fall.  A January 2004 Statement of Medical Examination and Duty Status includes a report of right-sided back spasms following a fall down steps in June 2003 at Ad Diwaniyah, Iraq.  Although the Unit Commander or Advisor noted that he had no first-hand knowledge of the injuries, he found that there was no evidence that drugs or alcohol contributed to the injury, and noted that the Veteran was on active duty at the time of the fall.  In an October 2007 document, a member of the 755th Military Police Company reported under oath that he had referred the Veteran for medical treatment at the Diwaniyah Medical Facility due to an accident in which the Veteran suddenly fell off the stairs and hit the ground.

However, in addition to the foregoing, the Board finds that a February 1995 VA examination record-prior to the Veteran's June 2003 fall-includes a radiologist's diagnosis of mild lower lumbar spondylosis with well preserved intervertebral disc spaces.  The VA examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine.  The February 1995 VA examiner also recorded the Veteran's complaints of numbness of the thighs over their anterior aspects, and low back pain.  The Veteran denied any history of back trauma, but stated that he used to do building maintenance work which involved lifting cement sacks and carrying pieces of lumber.  The VA examiner did not provide etiological opinions as to the Veteran's back and leg disorders.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In light of the fact that the Veteran's back and leg disorders were not noted on any entrance examination prior to service, VA cannot find that either of those disorders preexisted service unless there is both "clear and unmistakable" evidence to that effect, and "clear and unmistakable" evidence to the effect that the disorder was not aggravated in service.  38 C.F.R. §§ 3.304, 3.306.

Additional VA treatment records include an October 2003 radiologist's diagnosis of degenerative changes of the lower thoracic vertebra; the Veteran reported that he had sustained direct trauma to his back after a fall.  In April 2004, a VA physician performed a magnetic resonance imaging (MRI) of the Veteran's lumbar spine and diagnosed mild degenerative changes throughout the lumbar spine; minimal bulging of the annulus at L4-L5; mild narrowing of the neural foramina at L4-L5, greater on the left side; and hypertrophic changes in the facet joints in the lower lumbar levels.

In December 2003, the Veteran reported having chronic low back pain radiating to his legs, but the VA physician found that the Veteran's electromyelogram (EMG) of the lower extremities was essentially normal, and isolated findings of denervation potentials at the left medial GS were not suggestive of radiculopathy.  In July 2004, a VA physician found electrodiagnostic evidence of mixed sensori-motor peripheral neuropathy.

In March 2004, the Veteran reported having low back, bilateral hip, and left leg pain which began in June 2003 as a result of his fall down stairs in Iraq.  The March 2004 VA physician diagnosed the Veteran with chronic low back pain, left leg radiculopathy, bilateral sacroiliac joint (SIJ) pain, and lumbar and mid-thoracic muscle spasm.  A May 2004 VA clinician provided identical diagnoses.

Based on the foregoing, the Board finds that an examination is required in order to ascertain whether the Veteran's claimed back disorder, bilateral leg disorder, muscle spasms, and hip disorder are at least as likely as not related to his military service, to include his documented June 2003 fall from stairs in Iraq.  McLendon v. Nicholson, 20 Vet.App. 79 (2006).

Furthermore, the examiner should provide an opinion as to whether there is clear and unmistakable evidence showing that the Veteran's back and bilateral leg disorders existed prior to service, and, if so, whether there is clear and unmistakable evidence showing that the disorders were not aggravated (i.e., permanently increased in severity beyond the natural progress) as a result of service.  If the examiner determines that the Veteran's back and bilateral leg disorders did not clearly and unmistakably pre-exist service, he or she should then offer an opinion as to whether they are at least as likely as not related to the Veteran's military service.  The examiner should also offer an opinion as to whether the Veteran's back disorder caused or aggravated his bilateral leg disorder, muscle spasms, and/or hip disorder.  

Additionally, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed back disorder, bilateral leg disorder, muscle spasms, and hip disorder since service, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the San Juan, Puerto Rico VA Medical Center dated from July 2004 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed back disorder, bilateral leg disorder, muscle spasms, and hip disorder since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the San Juan, Puerto Rico VA Medical Center dated from July 2004 to the present which are not already of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed back disorder, bilateral leg disorder, muscle spasms, and hip disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

(A)  The examiner must identify all back disorders, bilateral leg disorders (including radiculopathy and/or neuropathy), muscle spasms, and hip disorders found to be present.  

(B)  With respect to each hip disorder and muscle spasm disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

(C)  Relevant to the Veteran's back and bilateral leg disorders, did such clearly and unmistakably pre-exist his entry into active duty in January 2003?

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing back and bilateral leg disorders did not undergo an increase in the underlying pathology during service, i.e., were not aggravated during service?

If there was an increase in severity of the Veteran's back and bilateral leg disorders during service, were those increases due to the natural progress of the diseases, or were they above and beyond the natural progression?

(ii)  If not, is it at least as likely as not that the Veteran's back and bilateral leg disorders are related to his military service?

(D)  Please indicate when the Veteran developed arthritis of the back and the manifestations of such at that time.

(E)  Is at least as likely as not that the Veteran's back disorder cause or aggravate his bilateral leg disorder, muscle spasms, and/or hip disorder?

In offering any opinion, the examiner must consider the full record, to include service treatment records, VA treatment records, and the Veteran's lay statements.  Specifically, the examiner should consider the Veteran's February 1995 VA examination report, his documented June 2003 fall down steps in Iraq, and continuity of symptoms since service.

The examiner should explain the reasoning for every opinion provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


